Citation Nr: 0703801	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  05-19 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2005, a 
statement of the case was issued in June 2005, and a 
substantive appeal was received in June 2005.   


FINDING OF FACT

The veteran did not participate in combat and his claimed 
inservice stressors have not been corroborated.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in March 2004.  In April 
2004, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the April 2004 
VCAA notice preceded the March 2005 RO rating decision, there 
is no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the method by which the VA establishes 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2004 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim for service connection for 
PTSD, any questions as to the appropriate disability rating 
and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  A diagnosis of 
PTSD which is based on an examination which relied upon an 
unverified history is inadequate.  See West v. Brown, 7 Vet. 
App. 70, 77-78 (1994).

The veteran testified at a July 2006 Board hearing that he 
was an air cargo specialist.  He admits that he did not have 
combat duty, and that he was never in Vietnam.  His job 
duties were to physically load aircrafts with ammunition, 
bombs, medical supplies, aircraft parts, and caskets 
(hundreds, maybe thousands).  He stated that the job was 
extremely hazardous.  The veteran has claimed that loading 
caskets (with dead military personnel inside) was 
particularly stressful.  He also stated that on a few 
occasions, he was required to open the casket to confirm that 
the contents matched up with the manifest.  Eventually, he 
was required to open a casket and he refused (because he was 
scared).  The veteran claimed that he began suffering from 
PTSD approximately six to seven years ago, when he lived with 
a friend who was dying from cancer caused by Agent Orange 
exposure.  Subsequent to that, he lived in the veteran's home 
and his symptoms became worse.  

The veteran's service medical records, including a January 
1969 separation examination, contain no findings attributed 
to any psychiatric disorder, to include PTSD.  As previously 
noted, the veteran testified that he began to experience 
symptoms six to seven years ago.  This would mean that the 
veteran began experiencing symptoms approximately 30 years 
after service.  

The veteran has submitted a December 2003 medical report from 
Dr. H.R.K., who diagnosed the veteran with PTSD and 
attributed the diagnosis to the veteran's alleged stressor 
(his job duties loading and unloading cargo planes containing 
the remains of dead U.S. soldiers).  He assigned the veteran 
with a Global Assessment of Functioning (GAF) score of 29 
(indicating behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment and an inability to function in 
almost all areas (e.g. stays in bed all day; no job, home, or 
friends.)).  

The veteran has admitted (and the service personnel records 
substantiate) that he did not have combat duty.  If a 
claimant did not engage in combat with the enemy, or claimed 
stressors are not related to combat, then the claimant's 
testimony alone is not sufficient to establish the occurrence 
of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra; 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996). Furthermore, service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 310-
311 (1997) (corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD. Thus, this 
appeal turns on the questions of whether the veteran's 
alleged stressor has been or could be verified and, if so, 
whether such verified stressor can be linked to a diagnosis 
of PTSD.

The RO requested verification of the veteran's alleged 
stressors from the U.S. Armed Services Center for Research of 
Unit Records (now known as the U. S. Army and Joint Services 
Records Research Center (JSRCC)).  It reviewed the history of 
the 603rd Military Airlift Squadron and did not find any 
evidence that the squadron dealt with casualties.  A review 
of the veteran's personnel records reveals that the veteran's 
duties were listed as: "Loads and off-loads aircraft with 
cargo and airdrop equipment, operates general purpose 
vehicles and material handling equipment, prepares and 
recovers airdrop containers, inspects and repacks cargo 
parachutes, assists wing loadmasters and Army air 
transportability training, assists static displays and 
loading demonstrations, participates as member of MAC AirLift 
Control Elements."  The Board finds that the evidence of 
record, to include the veteran's service medical records and 
service personnel records, fail to show any evidence that the 
veteran dealt with casualties.  As such, there is no evidence 
with which to verify the veteran's alleged stressor. 

The veteran's representative stated that 38 C.F.R. §3.304(f) 
acknowledges that behavioral changes such as drastic changes 
in job performance can constitute evidence in support of a 
PTSD claim.  She noted that in January 1968, the veteran's 
supervisor described the veteran as "a capable and mature 
individual who is loyal to his supervisors and section, and 
understands the mission of his organization.  He has 
performed duty as line loading crew chief and accomplished 
this function in an outstanding manner...I highly recommend him 
for retention in the service and promotion to the next higher 
grade at the earliest possible time."  Fewer than eight 
months later, in September 1968, the veteran's same 
supervisor stated that the veteran was "able to perform all 
duties in the line loading section but requires close 
supervision, during frustrating condition [the veteran] 
appears to be working under strain, more so than any other 
NCO who has worked under my supervision in the past...[the 
veteran] has no strengths...His dress and appearance needs 
improvement, his attitude and conduct is close to being 
unsatisfactory."  

The Board notes that the section to which the veteran's 
representative refers regarding behavioral changes is 38 
C.F.R. §3.304(f)(3).  This section deals specifically with 
PTSD where the alleged stressor is an in service assault.  As 
such, it is inapplicable.     

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressor consists of 
anecdotal incidents rather than verifiable incidents; it has 
not been corroborated by official records, buddy statements, 
or any other supportive evidence.  He has not produced any 
witness who can corroborate his testimony.  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a verified in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b); also see generally Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


